DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 8, and 15, the limitation “in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data” renders the claims unclear. It is unclear, based on the amended language how the performing a new degradation measurement is ever performed. The newly amended claim does not recite a determining that measurement recalibration is needed step or when that is performed relative to the estimating parameters and the calculating variances steps. For instance, 
Claims 2 and 4-7 depend from claim 1, claims 9 and 11-14 depend from claim 8, and claims 16 and 18-20 depend from claim 15 and inherit this issue therefrom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US PGPub 2016/0223617 A1) in view of Herzog (US PGPub 2013/0024414 A1).
As to claim 1, Tao et al. teaches a method for estimating useful life of a load-bearing structure (see the abstract; note that it is considered that the energy storage 
performing a degradation measurement on the load-bearing structure to obtain degradation data for a predetermined time interval (paragraph [0068]);
applying a constraint convex regression model to the degradation data (figure 4, 5a; paragraph [0066], [0069], and [0096]-[0100]), which comprises:
estimating parameters used in the constraint convex regression model based on the degradation data (paragraphs [0088]-[0089]);
calculating variances associated with the estimated parameters (paragraphs [0215]-[0216]); and 
in response to determining that recalibration is needed based on the calculated variances, correcting the model to improve accuracy (paragraphs [0217]-[0218] and [0048]-[0049]); 
estimating a total useful life (TUL) of the load-bearing structure based on outputs of the constraint convex regression model (paragraphs [0074]-[0078]); and
predicting a remaining useful life (RUL) based on the TUL and a current time (paragraph [0079]).
Tao et al. does not explicitly teach in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data.
Herzog teaches a method for estimating remaining useful life in a load-bearing system (paragraphs [0022] and [0026] teaches the determination of the state of an object being monitored, which is stated to be not limited but can include machines or 
calculating variances associated with the estimated parameters (paragraph [0092]); and 
in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data (paragraph [0093]-[0094]).
It would have been obvious to one skilled in the art before the effective filing date to modify Tao et al. to have in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data as taught by Herzog because it allows the model to be updated, as suggested by Tao et al. (in paragraphs [0217]-[0218] and [0048]-[0049]), to account for normal operating conditions that were not previously included in the data (paragraph [0093]) therefore improving the method of determining the remaining useful life with predictable results.
As to claim 7, Tao et al. teaches wherein the constraint convex regression model comprises an asymptotic function (see figures 4 and 5a and paragraph [0037] and [0147]).
As to claim 8, Tao et al. teaches an apparatus for estimating useful life of a load-bearing structure (see the abstract; note that it is considered that the energy 
one or more sensors embedded in the load-bearing structure, wherein the sensors are configured to obtain degradation data (paragraph [0056] teaches the life estimating device 100 having the ability to gather data on the plural energy storage devices 200 which is considered to include having one or more sensors inside 300; paragraph [0068]);
a constraint convex regression modeling module configured to apply a constraint convex regression model to degradation data associated with a predetermined time interval (figure 4, 5a; paragraph [0066], [0069], and [0096]-[0100]), wherein applying the constrain convex regressing model comprises:
estimating parameters used in the constraint convex regression model based on the degradation data (paragraphs [0088]-[0089]);
calculating variances associated with the estimated parameters (paragraphs [0215]-[0216]); and 
in response to determining that recalibration is needed based on the calculated variances, correcting the model to improve accuracy (paragraphs [0217]-[0218] and [0048]-[0049]); 
a total useful life (TUL) estimation module configured to estimate a TUL of the structure based on outputs of the constraint convex regression model (paragraphs [0074]-[0078]); and
a remaining useful life (RUL) prediction module configured to predict an RUL based on the TUL and a current time (paragraph [0079]).

Herzog teaches a method for estimating remaining useful life in a load-bearing system (paragraphs [0022] and [0026] teaches the determination of the state of an object being monitored, which is stated to be not limited but can include machines or vehicles as examples, which are considered to be load-bearing at least through the force of gravity, and determining remaining useful life of the monitored object) which comprises estimating parameters used in the constraint convex regression model based on the degradation data (paragraphs [0023]-[0025]);
calculating variances associated with the estimated parameters (paragraph [0092]); and 
in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data (paragraph [0093]-[0094]).
It would have been obvious to one skilled in the art before the effective filing date to modify Tao et al. to have in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data as taught by Herzog because it allows the model to be updated, as suggested by Tao et al. (in paragraphs [0217]-[0218] and [0048]-[0049]), to account for normal operating conditions that were not previously included in the data (paragraph [0093]) therefore improving the method of determining the remaining useful life with predictable results.
As to claim 14, Tao et al. teaches wherein the constraint convex regression model comprises an asymptotic function (see figures 4 and 5a and paragraph [0037] and [0147]).
As to claim 15, Tao et al. teaches a non-transitory computer-readable storage medium (the portion of 100 that stores the programs comprising 110 and 120; see also paragraph [0008]) storing instructions that when executed by a computer cause the computer to perform a method for estimating useful life of a load-bearing structure (see the abstract; note that it is considered that the energy storage device is a load bearing structure through forces including those applied by gravity and to the housing case), the method comprising:
performing a degradation measurement on the structure to obtain degradation data for a predetermined time interval (paragraph [0068]);
applying a constraint convex regression model to the degradation data (figure 4, 5a; paragraph [0066], [0069], and [0096]-[0100]), which comprises:
estimating parameters used in the constraint convex regression model based on the degradation data (paragraphs [0088]-[0089]);
calculating variances associated with the estimated parameters (paragraphs [0215]-[0216]); and 
in response to determining that recalibration is needed based on the calculated variances, correcting the model to improve accuracy (paragraphs [0217]-[0218] and [0048]-[0049]); 
estimating a total useful life (TUL) of the structure based on outputs of the constraint convex regression model (paragraphs [0074]-[0078]); and

Tao et al. does not explicitly teach in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data.
Herzog teaches a method for estimating remaining useful life in a load-bearing system (paragraphs [0022] and [0026] teaches the determination of the state of an object being monitored, which is stated to be not limited but can include machines or vehicles as examples, which are considered to be load-bearing at least through the force of gravity, and determining remaining useful life of the monitored object) which comprises estimating parameters used in the constraint convex regression model based on the degradation data (paragraphs [0023]-[0025]);
calculating variances associated with the estimated parameters (paragraph [0092]); and 
in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data (paragraph [0093]-[0094]).
It would have been obvious to one skilled in the art before the effective filing date to modify Tao et al. to have in response to determining that measurement recalibration is needed based on the calculated variances, performing a new degradation measurement to obtain new degradation data as taught by Herzog because it allows the model to be updated, as suggested by Tao et al. (in paragraphs [0217]-[0218] and [0048]-[0049]), to account for normal operating conditions that were not previously 
As to claim 16, Tao et al. as modified teaches wherein the load-bearing structure comprises a load-bearing cable (note that this limitation is considered to be an intended use of the program, the non-transitory computer-readable storage medium does not include the load-bearing structure, and as currently claimed, it is considered that the particular type of load-bearing structure does not further limit the non-transitory computer-readable storage medium; it is considered that the system of Tao et al. as modified is capable of being used with a load-bearing cable), and wherein performing the degradation measurement comprises one or more of:
measuring an electrical resistance (paragraph [0068] of Tao et al.); measuring a thermal resistance; and measuring a magnetic resistance.
As to claim 20, Tao et al. teaches wherein the constraint convex regression model comprises an asymptotic function (figures 4 and 5a and paragraphs [0037] and [0147]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US PGPub 2016/0223617 A1) and Herzog (US PGPub 2013/0024414 A1) as applied to claims 1 and 8 respectively above, and further in view of Stucky et al. (US PGPub 2008/0223668 A1).

As to claims 2 and 9, Tao et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1 and 8 respectively, further including wherein performing the degradation measurement comprises one or more of:
measuring an electrical resistance (paragraph [0068]); measuring a thermal resistance; and measuring a magnetic resistance. 
Tao et al. does not teach wherein the load-bearing structure comprises a load-bearing cable.
Stucky et al. teaches the load-bearing structure comprises a load-bearing cable (32; paragraphs [0022]-[0023] and [0004], note the electrical resistance is taught to be measured as the way to determine the health of this system as well, therefore in combination it is considered that one skilled in the art before the effective filing date would have found it obvious to make the modifications necessary such that the technique of determining the remaining life of the system taught by Tao et al. can be applied to the cables taught by Stucky et al.).
It would have been obvious to one skilled in the art before the effective filing date to modify Tao et al. as modified to have the load-bearing structure comprises a load-bearing cable as taught by Stucky et al. because it is well known to need to monitor load-bearing cables for signs of wear and accurately predict the remaining useful life (paragraph [0003]) with predictable results. 

Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US PGPub 2016/0223617 A1) and Herzog (US PGPub  as applied to claims 1, 8, and 15 above, and further in view of Saha et al. (8,725,456).
As to claims 4, 11, and 18, Tao et al. as modified teaches all of the limitations of the claimed invention, as noted above for claims 1, 8, and 15 respectively, except explicitly teaching further comprising:
performing an additional degradation measurement for a subsequent time interval; and
updating the estimated TUL based on the additional degradation measurement.
Saha et al. teaches performing an additional degradation measurement for a subsequent time interval (column 2, lines 61-67 and column 5, line 60-column 6, line 33); and
updating the estimated TUL based on the additional degradation measurement (column 5, line 60-column 6, line 33, where the process of using runtime data and creating a remaining useful life prediction from the runtime data is taught, and column 7, lines 39-52).
It would have been obvious to one skilled in the art before the effective filing date to modify Tao et al. as modified to have performing an additional degradation measurement for a subsequent time interval; and updating the estimated TUL based on the additional degradation measurement as taught by Saha et al. because it allows the TUL estimation to be updated to account for the use of the structure to arrive at an updated estimate (column 2, lines 61-67 and column 7, lines 39-52).
As to claims 5 and 12, Tao et al. as modified teaches all of the limitations of the claimed invention, as noted above for claims 4 and 11 respectively, except further 
Saha et al. teaches using a particle-filtering technique to estimate a probability distribution of the TUL based on the outputs of the constraint convex regression model and the additional degradation measurement (column 4, lines 40-63 and column 5, lines 9-32).
It would have been obvious to one skilled in the art before the effective filing date to modify Tao et al. as modified to further have using a particle-filtering technique to estimate a probability distribution of the TUL based on the outputs of the constraint convex regression model and the additional degradation measurement as taught by Saha et al. because it allows the model to account for training data and then can account for runtime damage estimation (column 5, lines 9-32) with predictable results.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US PGPub 2016/0223617 A1), Herzog (US PGPub 2013/0024414 A1), and Saha et al. (8,725,456) as applied to claims 5, 12, and 18 above respectively, and further in view of Raeth et al. (US PGPub 2003/0065409 A1).
As to claims 6 and 13, Tao et al. as modified teaches all of the limitations of the claimed invention, as noted above for claims 5 and 12 respectively, except explicitly teaching wherein the particle-filtering technique comprises Kalman filtering.
Raeth et al. teaches wherein the particle-filtering technique comprises Kalman filtering (paragraph [0340]).

As to claim 19, Tao et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 18, except wherein the method further comprises using a particle-filtering technique to estimate a probability distribution of the TUL based on the outputs of the constraint convex regression model and the additional degradation measurement.
 Saha et al. teaches using a particle-filtering technique to estimate a probability distribution of the TUL based on the outputs of the constraint convex regression model and the additional degradation measurement (column 4, lines 40-63 and column 5, lines 9-32).
It would have been obvious to one skilled in the art before the effective filing date to modify Tao et al. as modified to further have using a particle-filtering technique to estimate a probability distribution of the TUL based on the outputs of the constraint convex regression model and the additional degradation measurement as taught by Saha et al. because it allows the model to account for training data and then can account for runtime damage estimation (column 5, lines 9-32) with predictable results.
Tao et al. as modified does not explicitly teach wherein the particle-filtering technique comprises Kalman filtering.

It would have been obvious to one skilled in the art before the effective filing date to modify Tao et al. as modified to have wherein the particle-filtering technique comprises Kalman filtering as taught by Raeth et al. because it produces a prediction process that converges fairly quickly while still being able to follow changes in a series of data samples evolving through time (paragraph [0340]) with predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-9, 11-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853